DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claims filed on December 20, 2019 for the application filed December 20, 2019 which claims priority to a provisional application filed on December 21, 2018. Claims 1-12 are currently pending and have been examined.

Claim Objections
Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 9 need not been further treated on the merits. For the purposes of examination, claim 9 is being construed as performing the method of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites a product which does not have a physical or tangible form, such as a computer program per se (often referred to as "software per se").

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-8 are directed towards a method (i.e. a process) which is a statutory category.  Claims 9-11 are directed towards a system to determine a reduced selection criteria and an order of its application (i.e. a machine) which is a statutory category. Assuming Applicant amends claim 12 such that it is also directed to a statutory category, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claims are directed towards an abstract idea. 
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1, 9, 11 and 12 are determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in the representative claim 1 is identified as: 
receiving at least one clinical description comprising text; 
determining the position of a target word within the text; 
determining the existence of at least one negation word within an active region, the active region comprising a predetermined number of words within the text occurring immediately before and immediately after the target word, including the target word; 
determining the existence of at least one body-part word within the active region; and 
determining that the clinical description is to be disregarded if the active region contains either a negation word or a body-part word.. 
The identified limitations in the identified abstract idea fall within the subject matter grouping of mental processes. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “automatically”, “a processor” and “a computer program”, nothing in the identified limitations precludes the steps from practically being performed in the mind or on pen and paper. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the 
Insignificant extra-solution activity to the judicial exception. The additional limitations of receiving at least one clinical description comprising text do not add a meaningful limitation to the method as they are the insignificant extra-solution activity of gathering data;
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements “automatically”, “a processor”, “a computer program”, “a VAD”, “a controller”, a data repository” are considered to be similar to adding the words “apply it” with the judicial exception, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea 
Dependent claims 2-8 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claims 1 and 10, do not integrate the abstract idea into a particular application and/or do not amount to an inventive concept or significantly more as described below.
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “automatically”, “a processor” and “a computer program” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Furthermore, support that receiving data is insignificant extra solution activity is provided by MPEP §2106.05.. Thus the claims are not patent eligible
The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, 
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Harpaz et al. (Text Mining for Adverse Drug Events: the Promise, Challenges, and State of the Art) in view of Sankey (Embase Seminar).
Regarding claim 1, Harpaz discloses a method for automatically classifying clinical descriptions of patients by a computer processor using natural language Abstract), the clinical descriptions relating to the use of a ventricular assist device (VAD) to treat the patient (No patentable weight), the method comprising: 
receiving at least one clinical description comprising text (Abstract discusses receiving clinical narratives for text mining. Also see section 5.); 
determining the position of a target word within the text (Figure 2 and table 1 show and discuss that the text is segmented into sentences, tokenized into words/punctuation and parsed into grammatical structures in order to perform named entity recognition to identify terms or phrases of interest.); 
determining the existence of at least one negation word within an active region, the active region comprising a predetermined number of words within the text occurring immediately before and immediately after the target word, including the target word (Section 2 and table 1 discuss that negation detection using NegEx is used which identifies negation words within a defined number of tokens/words from the named entity/term (i.e. NegEx specifies that up to five words may precede or follow the named entity/term. Also see Chapman, section 2.1.); 
determining the existence of at least one Section 2 and table 1 discuss that relation/pattern detection is performed which determines whether two or more named entities recognized in the text form specific relationships. This may be done using an N-gram approach which would also analyze the active region for relations.); and 
determining that the clinical description is to be disregarded if the active region contains either a negation word (Section 2 and table 1 discuss that a named entity should be ruled-out based on the negation detection.) 
Section 5), but does not appear to explicitly disclose that the at least one word is a body-part word or that the clinical description is to be disregarded if the active region contains a body-part word.
Sankey teaches that it was old and well known in the art of medical literature searching at the time of the filing to use Boolean search operators which include “NEAR/n” and “NOT” which can be linked together to disregard documents containing a terms within ‘n’ words of another term to find relevant documents (Sankey, pages 3 and 17-19).
Therefore, it would have been obvious to one of ordinary skill in the art of medical text mining at the time of the filing to modify the method of Harpaz such that the at least one word is a body-part word or that the clinical description is to be disregarded if the active region contains a body-part word, as taught by Sankey, in order to find relevant documents.

Regarding claim 2, Harpaz as modified by Sankey further discloses processing the text to generate word tokens (Harpaz, table 1 discusses performing tokenization of text.); 
determining and grouping word tokens 
Harpaz, table 1 discusses performing named entity recognition, which searched for the named entity in the segmented and parsed text.).
Harpaz but does not appear to explicitly disclose that the word tokens comprise inflected forms of the word.
Sankey teaches that it was old and well known in the art of medical literature searching at the time of the filing to use Boolean search operators which take into account inflected forms of words (Sankey, page 19).
Therefore, it would have been obvious to one of ordinary skill in the art of medical text mining at the time of the filing to modify the method of Harpaz such that the word tokens comprise inflected forms of the word, as taught by Sankey, in order to find relevant documents.

Regarding claim 3, Harpaz as modified by Sankey further discloses flagging the clinical description if the active region does not contain: a negation word and a body-part word (Harpaz, section 3 discusses indexing documents relevant to adverse events.).

Regarding claim 4, Harpaz as modified by Sankey further discloses writing a flag to a header in the clinical description (Harpaz, section 3 discusses indexing documents relevant to adverse events using their subject headers.).

Regarding claim 5, Harpaz as modified by Sankey further discloses wherein the predetermined number of words of the active regions is at least three words (Section 2 and table 1 discuss that negation detection using NegEx is used which identifies negation words within a defined number of tokens/words from the named entity/term (i.e. NegEx specifies that up to five words may precede or follow the named entity/term. Also see Chapman, section 2.1.).

Regarding claim 6, Harpaz as modified by Sankey does not appear to explicitly disclose wherein the predetermined number of words of the active regions is three. However, it would be obvious to one of ordinary skill in the art of text mining at the time of the invention to modify the active region of Harpaz as modified by Sankey to be three words as this is a user defined value.

Regarding claim 7, Harpaz as modified by Sankey further discloses wherein the at least one negation word comprises any one of: 'no', 'not', 'nor', 'non', 'without', 'never', and 'false' (Harpaz, table 1 shows that a negation word is ‘not’. Also see Chapman, section 5.).

Regarding claims 11-12: all limitations as recited have been analyzed and rejected with respect to claim 1.  Claim 11 pertains to a system f, corresponding to the method of claim 1. Claim 12 pertains to a computer program, corresponding to the method of claims 1. Claims 11-12 do not teach or define any new limitations beyond claim 1 expect for the computer program and processor to execute the method which is .


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harpaz et al. (Text Mining for Adverse Drug Events: the Promise, Challenges, and State of the Art) in view of Sankey (Embase Seminar) and Achary et al. (Ventricular Assist Device in Acute Myocardial Infarction).
Regarding claim 8, Harpaz as modified by Sankey does not appear to explicitly disclose wherein the clinical descriptions are obtained from an Acute Myocardial Infarction Cardiogenic Shock (AMICS) repository.
Achary teaches that it was obvious to one of ordinary skill in the art of Ventricular Assist Devices at the time of the filing to store patient outcomes in a repository specific to acute myocardial infarction (AMI) complicated by acute heart failure or cardiogenic shock to evaluate outcomes of patients with AMI  (Achary, Abstract (background, objectives and methods).) 
Therefore, it would have been obvious to one of ordinary skill in the art of Ventricular Assist Devices at the time of the filing to apply the methods of Harpaz as modified by Sankey to clinical descriptions obtained from an Acute Myocardial Infarction Cardiogenic Shock (AMICS) repository, as taught by Achary, in order to evaluate outcomes of patients with AMI.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harpaz et al. (Text Mining for Adverse Drug Events: the Promise, Challenges, and State of the Art) in view of Sankey (Embase Seminar) and Applicant Admitted Prior Art (AAPA).
Regarding claim 9, Harpaz as modified by Sankey further disclose a system for automatically classifying clinical descriptions of patients comprising a processor in communication with the data repository, the processor configured to perform the method of claim 1 (Harpaz, abstract and section 5 discuss a computational process for classifying clinical documents as related to adverse events). Harpaz as modified by Sankey does not explicitly disclose, but AAPA teaches that it was old and well known in the art to provide a system comprising: 
at least one ventricular assist device (VAD) for treating a patient (AAPA, paragraph [0001] discusses VADs used to treat patients.); 
a controller in communication with the VAD and configured to generate at least one clinical description of the treatment of the patient with the VAD (AAPA, paragraph [0002] discusses recording and storing description of the treatment as a file using a computer.);
a data repository for storing the clinical description of the treatment (AAPA, paragraph [0002], discusses that the filed are logged in a patient data repository.); and 
a processor in communication with the data repository, the processor configured to perform the method of any one of claims 1-9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harpaz et al. (Text Mining for Adverse Drug Events: the Promise, Challenges, and State of the Art) in view of Sankey (Embase Seminar), Applicant Admitted Prior Art (AAPA) and Classen (U.S. Pub. No. 2002/0083080).
Regarding claim 10, Harpaz as modified by Sankey does not explicitly disclose, but Classen teaches that it was old and well known in the art of medical devices at the time of the filing wherein the system disables the use of a VAD if the number of clinical descriptions containing adverse events exceeds a predetermined threshold (Classen, paragraph [0062]-[0063] discuss determining adverse events of a medical device and if the number of adverse events exceed a threshold, the product or device is deemed unsafe or commercially impractical for use by persons in that group.) to significantly improve public safety (Classen, paragraph [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art of medical devices at the time of the filing to modify the system of Harpaz, Sankey and AAPA such that the system disables the use of a VAD if the number of clinical descriptions containing adverse events exceeds a predetermined threshold, as taught by Classen, in order to significantly improve public safety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686